Citation Nr: 0215462
Decision Date: 11/08/02	Archive Date: 02/07/03

DOCKET NO. 00-14 361               DATE NOV 08, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Winston-Salem, North Carolina

THE ISSUE

Entitlement to service connection for diabetes mellitus. 

REPRESENTATION 

Appellant represented by: North Carolina Division of Veterans
Affairs 

WITNESSES AT HEARING ON APPEAL 

Appellant and Spouse

ATTORNEY FOR THE BOARD 

E. Ward, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1948 to June
1952.

This matter comes before the Board of Veterans' Appeals (Board)
from a January 2000 rating decision by the Department of Veterans
Affairs (VA) Regional Office in Winston-Salem, North Carolina,
(RO), which denied the claim of entitlement to service connection
for diabetes mellitus. The notice of disagreement was received in
March 2000, and after issuance of a statement of the case in May
2000, the substantive appeal was received in June 2000.

The veteran and his spouse testified at a hearing before the
undersigned Board Member in July 2002. A copy of the transcript of
that hearing is of record.

FINDINGS OF FACT

1. All relevant evidence necessary for disposition of the veteran's
appeal has been obtained and associated with the claims file.

2. Medical evidence shows that the veteran is currently diagnosed
as having diabetes mellitus.

3. There is no credible evidence showing that the diabetes mellitus
was present in service or manifest to a compensable degree within
one year from the veteran's separation from service.

4. There is no credible lay or medical evidence indicating that the
disability may be associated with the veteran's period of active
duty service.

5. The credible medical and lay evidence shows that diabetes was
first manifested more than one year after service.

- 2 - 

CONCLUSION OF LAW

The veteran's current diabetes mellitus was not incurred in or
aggravated by service, and may not be presumed to have been so
incurred or aggravated. 38 U.S.C.A. 1101, 1110, 1112, 1131,
5103(A), 5107 (West 1991 & Supp. 2002); 38 C.F.R. 3.102, 3.303,
3.307, 3.309 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records (SMRs) reveal that on enlistment
examination in July 1948, the veteran's urinalysis was negative for
sugar. A note indicated that the veteran was found physically
qualified for enlistment in the U.S. Navy, with no noted defects.
On separation examination in June 1952, no defects were noted,
urinalysis was negative for albumin and sugar, and the examiner
noted that the veteran was physically qualified for discharge, and
required neither treatment or hospitalization at that time.

In a statement received at the RO in January 2000, the veteran
asserted a claim of entitlement to service connection for diabetes.
He stated that after his marriage in April 1953, he experienced
extreme weight loss and extreme thirst with frequent urination. He
was checked by a physician, and had his urine checked. His
condition worsened in 1954, and he was then diagnosed with
diabetes, was hospitalized and placed on insulin. He noted that he
is now blind because of the diabetes. The veteran's wife also
submitted a statement of essentially the same facts, adding that
with severe complications such as blindness, there was a resulting
inability to care for himself.

The veteran submitted records from Caldwell Memorial Hospital (CMH)
lot the period from June 1963 to November 1992, and Thompson
Medical Specialists for

- 3 -

the period from June 1985 to February 1999. These reflect treatment
for various conditions, including insulin-dependent diabetes
mellitus.

Specifically, June 1963 CMH notes show hospitalization for
diabetes. A December 1979 record from Caldwell Memorial Hospital
shows that the veteran was seen for epigastric pain and nausea and
vomiting. During this emergency, the examiner, Dr. Scheill, noted
a reported history of diabetes mellitus since 1958. In another
examination note a week later, Dr. Lutz reported that the veteran
gave 1958 as the date of diabetes onset.

In his notice of disagreement dated March 2000, the veteran
reiterated assertions in his January 2000 statements. He noted that
the treating physician, Dr. Templeton, was deceased, and all
efforts to secure records for these years have been unsuccessful.
The veteran also pointed to statements from his wife attesting to
the fact that he experienced symptoms of diabetes such as
tiredness, frequent urination, and extreme thirst, and from his
sister asserting that he was on insulin shots as early as 1953 or
1954.

In a June 2000 statement attached to his VA Form 9, the veteran
reiterated claims asserted in prior statements. He added that in
January 1954 he was evaluated for diabetes and diagnosed as having
had diabetes for about two years. Additionally, he stated that he
was hospitalized for a heart problem while aboard the U.S.S.
Franklin D. Roosevelt in service in 1951, and was followed by the
Naval Air Station in Norfolk, Virginia, and believed some
indication of his condition might be in those treatment records.

By letter of November 2000, the RO requested additional information
and completion of VA Form 13075 to obtain the veteran's SMRs. In an
April 2001 response, the veteran forwarded SMRs he had obtained. In
November 2001 statement, the veteran notified the RO that he had no
more evidence to provide.

In a July 2002 hearing before the undersigned Board Member, the
veteran testified to the effect that while in service, he
experienced excessive sweating, tiredness, and

- 4 -

thirst. He stated that his diabetes began in service around 1952,
when he began to experience weight loss. He testified that various
siblings and a parent had onset of diabetes at an early age, and
two daughters died of complications. He testified to in service
diabetes symptomatology, with diagnosis in 1954.

Analysis

Duty to Assist

The Board is satisfied that all relevant facts have been properly
developed and no further assistance to the veteran is required in
order to comply with the duty to assist. See Veterans Claims
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096
(2000), codified as amended at 38 U.S.C.A. 5100, 5102, 5103, 5103A,
and 5107 (West Supp. 2001).

Regulations implementing the VCAA are now published at 66 Fed. Reg.
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 C.F.R.
3.102, 3.156(a), 3.159 and 3.326). Except as specifically noted,
the new regulations are effective November 9, 2000.

The veteran has provided voluminous medical and hospital records
which conclusively establish diagnosis with insulin dependent
diabetes mellitus. He and his representative have been provided
with statements of the case and supplemental statement(s) of the
case that discuss the pertinent evidence, and the laws and
regulations related to the claim, and essentially notify them of
the evidence needed by the veteran to prevail on the claim. In
various correspondence and in a VCAA letter dated in November 2001,
the RO requested that the veteran supply information on medical
providers who examined him, notified him of evidence still needed,
what he could do to assist with his claims, and what evidence he
needed to substantiate his claim. This letter gave notice of what
evidence the appellant needed to submit and what evidence VA would
try to obtain. Additionally, the veteran's representative has been
given the opportunity to submit written arguments

- 5 -

Under the circumstances, the Board finds that the veteran has been
provided with adequate notice of the evidence needed to
successfully prove his claim and that there is no prejudice to him
by appellate consideration of the claim at this time without a
prior remand of the case to the RO for providing additional
assistance to the veteran in the development of his claim as
required by the VCAA or to give the representative another
opportunity to present additional evidence and/or argument. Bernard
v. Brown, 4 Vet. App. 3 84 (1993). See also Karnas v. Derwinski, 1
Vet. App. 308 (1991). The record on appeal demonstrates the
futility of any further evidentiary development and that there is
no reasonable possibility that further assistance would aid him in
substantiating his claim. Hence, no further notice or assistance to
the veteran is required to fulfill VA's duty to assist him in the
development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000);
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by military service, 38
U.S.C.A. 1110, 1131; 38 C.F.R. 3.303. That a condition or injury
occurred in service alone is not enough; there must be a current
disability resulting from that condition or injury.

Service connection may also be granted for any disease first
diagnosed after discharge when all of the evidence, including that
pertinent to service, establishes that the disease was incurred in
service. 38 C.F.R. 3.303(d). Establishing "direct" service
connection for a disability which has not been clearly shown in
service requires evidence sufficient to show (1) the existence of
a current disability; (2) the existence of a disease or injury in
service; and (3) a relationship or connection between the current
disability and a disease contracted or an injury sustained during
service. 38 U.S.C.A. 1131; 38 C.F.R. 3.303(d); Cuevas v. Principi,
3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App.
141, 143 (1992).

With chronic disease shown as such in service so as to permit a
finding of service connection, subsequent manifestations of the
same chronic disease at any later date,

- 6 -

however remote, are service-connected, unless clearly attributable
to intercurrent causes. For the showing of chronic disease in
service there is required a combination of manifestations
sufficient to identify the disease entity, and sufficient
observation to establish chronicity at the time, as distinguished
from merely isolated findings or a diagnosis including the word
"chronic." When the disease identity is established, there is no
requirement of evidentiary showing of continuity. Continuity of
symptomatology is required only where the condition noted during
service is not shown to be chronic or where the diagnosis of
chronicity may be legitimately questioned. 38 C.F.R. 3.303(b).

Some chronic diseases are presumed to have been incurred in
service, although not otherwise established as such, if manifested
to a degree of ten percent or more within one year of the date of
separation from service. 38 U.S.C.A. 1112(a)(1); 38 C.F.R.
3.307(a)(3); see 38 U.S.C.A. 1101(3) and 38 C.F.R. 3.309(a)
(listing applicable chronic diseases, including diabetes mellitus).

Once the evidence has been assembled, the Board has the duty to
assess the credibility and weight to be given to the evidence. See
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (internal
citations omitted). When there is an approximate balance of
evidence regarding the merits of an issue material to the
determination of the matter, the benefit of the doubt in resolving
each such issue shall be given to the claimant. 38 U.S.C.A. 5107;
38 C.F.R. 3.102. In Gilbert v. Derwinski, 1 Vet. App. 49, 53
(1990), the Court stated that "a veteran need only demonstrate that
there is an 'approximate balance of positive and negative evidence'
in order to prevail." To deny a claim on its merits, the evidence
must preponderate against the claim. Alemany v. Brown, 9 Vet. App.
518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

In this case, the Board notes that there is no credible evidence of
record which shows that the veteran had diabetes mellitus in
service, or within the first year after service. In reaching this
determination, the Board acknowledges that it must consider all
possible avenues by which the veteran may establish entitlement to
service connection. See Schroeder v. West, 212 F.3d 1265 (Fed. Cir.
2000).

- 7 -

The veteran's service medical records, including his 1948
enlistment and 1952 separation examinations, are negative for any
complaints, diagnoses, or findings of diabetes mellitus, and there
is no competent medical evidence showing that the diabetes was
manifest to a compensable degree within one year of the veteran's
separation from service in 1952.

In this regard the Board notes that evidence favoring the veteran
consists of his own statements attesting to in service symptoms of
diabetes, and post-service onset of diabetes mellitus immediately
after separation in 1952 and 1953, with diagnosis in 1954. However,
the veteran has not been shown to possess the medical expertise
needed to render a competent medical opinion as to causation. See
Routen v Brown, 10 Vet. App. 183, 186 (1997), aff d, 142 F.3d 1434
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95
(1992). As such, his lay opinion does not constitute competent
medical evidence. There is simply no competent medical evidence of
record, other than the veteran's own, and other lay statements,
showing onset or symptoms of diabetes in service, or in the first
post-service year. The presumption of in-service incurrence is not
for application. 38 U.S.C.A. 1112(a)(1); 38 C.F.R. 3.307(a)(3).

Lay statements of the veteran's spouse and sister have been
considered, and while their authors are competent to observe and
describe the veteran's symptoms (as is the veteran), the record
does not show that they are medically qualified to express a
medical opinion regarding the etiology and onset of the veteran's
diabetes mellitus. Espiritu v. Derwinski, 2 Vet. App. 492, 495
(1992).

Nevertheless, the lay statements of the veteran and his family may
have probative value to the extent that they credibly describe
symptoms in service or within the first year after service, if they
are interpreted by a competent medical source as symptoms of
diabetes. However, for the reasons discussed below, the Board finds
that these lay recollections are not credible, and rejects them as
accurate statements of medical history.

8 -

The Board is sympathetic to the veteran's claims, but finds that
evidence favoring the claim is outweighed by evidence that includes
prior statements made by the veteran contemporaneous with medical
examinations for related and unrelated conditions in 1963, 1979,
and 1996. In these examinations, the veteran identified onset of
diabetes symptoms several years after separation in 1956, and 1958.
These statements are entitled to greater weight since they were
made closer in time to the date of separation, (than the veteran's
2000 and later statements), and were provided not in relation to a
claim for benefits, but rather, in the course of medical treatment
for related and unrelated illnesses. Furthermore, the veteran's
January 2000 claim and various statements, as well as lay
statements, more recently inconsistently assert diagnosis of
diabetes mellitus in 1956 and 1954, well past the first post
service year. Thus, the Board finds the statements to the effect
that diabetes symptoms appeared in service and in the year after
service to be not credible.

When there is an approximate balance of positive and negative
evidence regarding any issue material to the determination of a
matter, VA shall give the benefit of the doubt to the claimant.
However, when, as in this case, after consideration of all the
evidence, the Board finds that the preponderance of it is against
the claim, the benefit of the doubt doctrine is not for
application. 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App.
49 (1990). 

ORDER 

Service connection for diabetes mellitus is denied.

J.E. Day 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating

- 9 -

the form to reflect changes in the law effective on December 27,
2001. See the Veterans Education and Benefits Expansion Act of
2001, Pub. L. No. 107-11)3, 115 Stat. 976 (2001). In the meanwhile,
please note these important corrections to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

10-



